   Case: 1:18-cr-00109-TSB Doc #: 114 Filed: 10/01/19 Page: 1 of 2 PAGEID #: 614




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        :    Case No. 1:18-cr-109

       Plaintiff,                                :    Judge Black

       vs.                                       :    MOTION TO CONTINUE
                                                      BOND VIOLATION
SETH NEZAT                                       :    HEARING

       Through counsel, Defendant Seth Nezat moves this Court, for a continuance of the

October 1, 2019, Bond Violation Hearing. The grounds for this motion are set forth in the

accompanying memorandum.

                                          Memorandum

       Seth lives in Ft. Lauderdale, Florida. He had made arrangements to travel to Cincinnati

for the October 1st Bond Violation Hearing. Seth called counsel yesterday afternoon to advise

his transportation to Cincinnati had fallen through and as a result he could not get to Cincinnati

for the hearing.

       Seth qualifies for representation pursuant to the CJA act. Should the Court grant the

continuance, counsel will file a motion seeking funds for transportation for Seth pursuant to 18

U.S.C. §4285 and 18 U.S.C. §3154 in order to avoid any similar issues in the future.

       Counsel has discussed the situation with AUSA Matt Singer. The Government does not

object to a continuance of the Bond Violation Hearing.
  Case: 1:18-cr-00109-TSB Doc #: 114 Filed: 10/01/19 Page: 2 of 2 PAGEID #: 615




                                                   Respectfully submitted,

                                                        Ravert J. Clark
                                                   Ravert J. Clark
                                                   Counsel for Seth Nezat
                                                   114 East 8th Street
                                                   Cincinnati, Ohio 45202
                                                   (513) 587-2887
                                                   Fax: 513-621-2525
                                                   Notguilty14@aol.com

                               CERTIFICATE OF SERVICE

      I certify a copy of the foregoing Motion was served electronically, October 1, 2019 on all

counsel of record in this case by the ECMS/PACER system.

                                                        Ravert J. Clark
                                                   Ravert J. Clark
                                                   Attorney for Seth Nezat
